DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allow ability of claims 2, 7-9, 12, 13, 16, 20 and 21 is withdrawn in view of the reference to Eden et al. (USP 8957572).  Rejections based on the cited reference(s) follow. The reference is applied due to increased Examiner’s knowledge in the art.

Claim Rejections - 35 USC § 112
Claims 2, 12, 16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the expression "ABS-like" is vague and indefinite. It is unclear what polymers are encompassed by the expression. 
 	Claim 2 is also indefinite because lines 1-2 refer to "the polymer" but this expression lacks proper antecedent basis in claim 1. Note that claim 1 only refers to "a polymer body" and "a polymer wall". There is no direct antecedent for the expression “the polymer’.
 	Claim 12 is indefinite because it depends on itself. Therefore the scope of the claim cannot be determined. 

 	Regarding claims 20 and 21, line 1 in each claim refers to "holes". It is unclear as to whether or not these holes are the same as those disclosed in claim 19 upon which the claims depend rendering them indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (USP 8957572).
	Regarding claim 7, the Eden reference discloses a microplasma device comprising an array of elongate channels having inlets and outlets (36 in figures 2A-2D), an array of electrodes (32 in figures 2A-2D), and a supply intake for supplying medium to the channels (38 in figures 2A-2D). See also column 4, line 51-63. The microplasma device is made of a polymer (see column 3, lines 53 and 54).
 	Eden does not disclose that the polymer has a tolerance to ozone. However, the microplasma device of Eden is used in air and, during use, ozone would necessarily be produced.    
 	Therefore, one having ordinary skill in the art would be motivated to use an ozone-tolerant polymer in order to extend the life of the device.
 	Eden also does not disclose that the device is 3D printed. This language is a product-by-process limitation and there is no evidence that such a process results in a device that is patentably distinct from the prior art device.

 	Claim 8 is rejected under 35 USC 103 as being unpatentable over Eden et al. (USP 8957572) further in view of Meng WO 2007/087371.
 	With respect to claim 8, the above Eden reference does not disclose the microchannel to have a square cross section.
, the use of square channels as a matter of design choice.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Eden reference and use the square channels of the Meng reference, since the reference disclosed it would have been on obvious matter of design choice. 
 	
Claim 9 is rejected under 35 USC 103 as being unpatentable over Eden et al. (USP 8957572).
 	Eden discloses a microplasma device comprising an array of elongate channels having inlets and outlets (36 in figures 2A-2D), an array of electrodes (32 in figures 2A-2D), and a supply intake for supplying medium to the channels (38 in figures 2A-2D). See also column 4, line 51-63. The microplasma device is made of a polymer (see column 3, lines 53 and 54). Figure 19B discloses a Ferris wheel arrangement of the channels and outlets.
  	Eden does not disclose that the polymer has a tolerance to ozone. However, the microplasma device of Eden is used in air and, during use, ozone would necessarily be produced. 
 	 Therefore, one having ordinary skill in the art would be motivated to use an ozone-tolerant polymer in order to extend the life of the device.
 	
Claim 10 is rejected under 35 USC 103 as being unpatentable over Eden et al.
(USP 8957572) further in view of Meng WO 2007/087371.
 	With respect to claim 10, the above Eden reference does not disclose the microchannel to have a square/rectangular cross section.

 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Eden reference and use the square channels of the Meng reference, since the reference disclosed it would have been on obvious matter of design choice. 

 	Claim 13 is rejected under 35 USC 103 as being unpatentable over Eden et al. (USP 8957572).
 	Eden discloses a microplasma device comprising an array of elongate channels having inlets and outlets (36 in figures 2A-2D), an array of electrodes (32 in figures 2A-2D), and a supply intake for supplying medium to the channels (38 in figures 2A-2D). See also column 4, line 51-63. The microplasma device is made of a polymer (see column 3, lines 53 and 54). Eden discloses forming the device from a block of polymer. See column 7, lines 8-26. This reads on the claimed monolithic polymer block.
 	Eden does not disclose that the polymer has a tolerance to ozone. However, the microplasma device of Eden is used in air and, during use, ozone would necessarily be produced. 
 	 Therefore, one having ordinary skill in the art would be motivated to use an ozone-tolerant polymer in order to extend the life of the device.

Allowable Subject Matter
Claims 1, 3-6, 11, 14-15, 17-19, and 22-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not suggest nor fairly disclose a diffuser between the air supply intake and the 
The prior art does not disclose nor fairly suggest a static ground electrode array and holes disposed at a distance from the outlets of the microchannels.
The prior art does not disclose nor fairly suggest plasma jet outlets from the plurality of arrays of elongate microchannels, wherein the plasma jet outlets are in a plurality of surfaces of the polymer and the plurality of surfaces face in a plurality of directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774